325 Mass. 334 (1950)
90 N.E.2d 558
WILLIAM N. BOOKER & others
vs.
CITY OF WOBURN.
Supreme Judicial Court of Massachusetts, Middlesex.
December 27, 1949.
February 8, 1950.
Present: QUA, C.J., LUMMUS, WILKINS, SPALDING, & COUNIHAN, JJ.
J.E. Henchey & C.R. McCauley, Jr., for the plaintiffs, submitted a brief.
No argument nor brief for the defendant.
LUMMUS, J.
The plaintiffs, regular and permanent members of the fire department of Woburn, on July 15, 1948, brought this bill to obtain a declaration that St. 1947, c. 298, § 1, does not apply to the city of Woburn.
Section 20 of the revised charter of the city of Woburn, St. 1897, c. 172, as amended by Spec. St. 1917, c. 182, § 1, reads as follows: "... no ordinance of the city council changing any such salary or remuneration shall receive its final passage by the city council after the last day of September, and no such ordinance shall take effect until the municipal year succeeding that in which the ordinance is passed."
On September 18, 1947, the city council enacted an ordinance increasing the salaries of the plaintiffs by the sum of $300 each, the increase to become effective on January 1, 1948. The city has refused to pay the increase, basing its refusal on the following act of the year 1947.
General Laws (Ter. Ed.) c. 44, § 33A, as appearing in *336 St. 1947, c. 298, § 1, provides as follows: "Notwithstanding any contrary provision of any city charter, no ordinance providing for an increase in the salaries or wages of municipal officers or employees shall be enacted except by a two thirds vote of the city council, nor unless it is to be operative for more than three months during the financial year in which it is passed."
In the Superior Court a decree was entered dismissing the bill. The plaintiffs appealed.
The ordinance increasing the salaries of the plaintiffs seems to us a plain violation of § 33A as above amended, because the increase was not to be operative for more than three months during the financial year 1947, but was to become effective only on January 1, 1948. Whatever may have been the case under the amended § 20 of the revised charter, said § 33A, as above amended, now provides that the latter statute shall govern "Notwithstanding any contrary provision of any city charter." Clements v. Treasurer of Cambridge, 324 Mass. 73. The attempted increase in salaries was invalid and ineffective.
We think the bill ought not to have been dismissed. The decree dismissing the bill is reversed, and a new decree is to be entered declaring that the attempted increase in salaries is invalid.
So ordered.